REYNOLDS, J.
The case of Dwight v. Germania Life Ins. Co. settles the power of the court to make the order appealed from. The term “ claim” in § 531 of the Code includes whatever is set up by a defendant, based upon facts alleged as a reason why judgment should not go against him.
We think the discretion of the court was properly exercised in this case. The order is very carefully guarded, and, leaves the defendant the opportunity of setting up any ground of avoiding the assignment, which may be discovered by him almost down to the day of trial. It does not require him to disclose the ■evidence upon which he relies, but only to state in what respect it is claimed the assignment is fraudulent. The terms of the order are only fair to the plaintiff and quite liberal to the defendant. The order should be affirmed with ten dollars costs of appeal and disbursements.
Yan Wyck, J., concurs.